Citation Nr: 0023308	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  99-10 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Terence D. Harrigan, Counsel



INTRODUCTION

The veteran had active military service from September 1969 
to July 1971.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a February 1999 decision of the Buffalo, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1.  The record does not establish that the veteran engaged in 
combat.

2.  An acquired psychiatric disorder was not shown during 
service, nor was a psychosis shown within one year after the 
veteran's separation from service.

3.  The veteran does not have PTSD.


CONCLUSION OF LAW

The veteran does not have PTSD which was incurred in or 
aggravated during service.  38 U.S.C.A. §§ 1110, 1154(b) 
(West 1991); 38 C.F.R. § 3.304(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service medical records reveal no evidence of an acquired 
psychiatric disorder and none was shown on the veteran's 
separation examination.  The veteran's DD Form 214 and other 
service personnel records show that the veteran served in 
Vietnam from July 1970 to July 1971.  His military 
occupational specialty was petroleum storage specialist.  His 
principal duty while in Vietnam was supply handler.  He was 
awarded the Vietnam Service Medal and the Vietnam Campaign 
Medal.

In March 1993 the veteran filed a claim for non-service 
connected pension benefits.  He reported that he had 
residuals of head trauma due to an automobile accident in 
1980.

A report from a private hospital reveals that in April 1981 
the veteran was hospitalized following an automobile 
accident.  His injuries included a head injury with left 
hemiparesis and cerebral contusion.  A CAT scan showed 
hydrocephalus and shunting was done.  Extensive medical 
records documenting his hospitalization and subsequent 
physical therapy in 1981 and 1982 do not reveal any evidence 
of an acquired psychiatric disorder.

The veteran was hospitalized at a VA facility in March 1993.  
He complained that he felt a great deal of anger towards his 
wife and wanted to kill her.  He also wanted to kill his 
mother-in-law.  He reported that he had been smoking crack 
cocaine for the previous two years.  He also reported 
drinking alcohol on and off.  He indicated that he had been 
in several firefights in Vietnam.  He did not report 
nightmares or flashbacks from Vietnam.  He reported that he 
began using amphetamines, marijuana and cocaine while in the 
army.  Examination revealed that he was alert and oriented 
and carried out routine tasks, although slowly.  He appeared 
to have left sided body weakness and some gait disturbance.  
He appeared distracted at times, although he answered most 
questions.  His speech was slow and he used simple 
vocabulary.  Speech was appropriate and coherent.  He has 
some dysarthria.  His affect was somewhat blunted.  He 
appeared angry and frustrated at times.  He stated that his 
mood was even.  His thoughts were preoccupied with killing 
his former wife and/or mother-in-law.  He had planned on 
several occasions to either shoot or blow up his wife.  There 
were no delusions or hallucinations and he denied suicidal 
ideation.  Memory was adequate with certain gaps in remote 
memory.  He had marked impairment in mathematical and reading 
abilities.  Interpretation of proverbs, similarities and 
differences were extremely concrete.  Judgment was poor.  He 
did not car about the consequences of his actions.  He had 
some insight into his short temper.  He did not have good 
insight into his substance abuse.  Diagnoses were organic 
mental syndrome, substance abuse and adjustment disorder.  

In June 1993 the veteran was placed in a contract residence 
for homeless veterans.  An evaluation by a case manager 
reveals that he stated that he began using various drugs and 
his drinking increased while he was in Vietnam.  He reported 
that he stopped drinking on his own from 1977 to 1984.  He 
stated that he began to drink again because of his war 
experiences and daily aggravation by his wife.  On 
examination he gave little detail about his family.  His main 
focus was on his military history and the time he spent in 
Vietnam.  He reported that he was exposed to Agent Orange by 
means of spraying it weekly to monthly with back pack 
canisters.  He stated that he was in an engineer battalion 
and witnessed death and lost friends while in Vietnam.  He 
stated that he was in heavy combat.  He complained of sleep 
problems, nightmares, night terrors and flashbacks.  He 
stated that he had a lot of anger over the war and planned to 
enter a PTSD program in the near future.  The impression was 
adjustment disorder, PTSD, organic mental syndrome, substance 
abuse, crack cocaine and financial problems.  

In a report dated in August 1993 it was noted that the 
veteran's PTSD had increased significantly over the previous 
few weeks.  He continued to talk about Vietnam expressing 
feelings and showing tears of remorse.

The veteran was hospitalized at a VA facility August 1995 
complaining of flashbacks and nightmares of his Vietnam 
experience.  Examination revealed that he was alert and able 
to carry out routine tasks.  There was no psychomotor 
dysfunction.  He was cooperative.  He maintained very poor 
eye contact.  Speech was soft, spontaneous, coherent and full 
of profanities.  Affect was euthymic.  He was oriented in 
three spheres.  Attention and concentration were fair.  
Diagnoses included polysubstance abuse and history of PTSD.

The veteran was hospitalized at a VA facility form December 
1997 to January 1998.  He stated that while in Vietnam he was 
require to bulldoze a large hole and bury 150 Vietcong dead.  
He stated that he went on convoy missions that were 
frequently attacked.  He was near an ammo dump when it was 
blown up by sappers.  He complained of irritability, 
intrusive thoughts and nightmares.  Examination revealed that 
he had psychomotor retardation.  His mood was depressed and 
his affect was mood congruent.  He was alert and oriented in 
three spheres.  He was unable to concentrate.  Memory was 
intact.  he was concrete at times.  Judgment and insight were 
limited.  Diagnoses included PTSD.

In a statement dated in May 1998 the veteran reported that he 
was assigned to Vietnam with a military occupational 
specialty of supply handler and was later changed to 
petroleum storage specialist.  He related that eventually 
about 8 soldiers from his company were assigned to a camp 
where they received rocket attacks almost every other day.  
He stated that on one occasion he was about 100 feet from a 
fuel truck exploded.  Another time the ammo dump was hit and 
the force of the blast knocked him back into a bunker.  His 
convoy was ambushed and he was pinned down in a firefight for 
about an hour.  The next day he was sent with a bulldozer to 
bury enemy causalities.  On another occasion a rocket hit 
about 200 yards from him.  He was knocked into a stream and 
the next rocket landed right where he had been standing.

A VA social survey dated in July 1998 reveals that the 
veteran reported that while in Vietnam he took part in a four 
hour firefight where there were many casualties.  He stated 
that he was responsible for burying about 150 civilians.  He 
stated that he dug a hole with a bulldozer and buried 150 
people.  He reported that he began to use drugs to numb his 
feelings.  He related that after returning home he wanted to 
be left alone and did not want to talk to anyone.  He stated 
that he had nightmares 3 or 4 times a week.  The nightmares 
eventually disappeared until about 1976.  His symptoms at the 
time of the report included decreased activity, isolation, 
not feeling close to others, no significant relationships, 
startle response, fits of anger, interrupted sleep, 
nightmares, survivor guilt and difficulty concentrating.  The 
impression was PTSD.  The veteran failed to report for a 
scheduled psychiatric examination in July 1998.

Copies of operation reports and duty officer logs reveal that 
there were a few incidents of rocket and mortar rounds in the 
area where the veteran's company was working during the time 
the veteran was there.  Only two of those incidents were 
reported to involve any casualties.  None of the reports 
verify incidents reported by the veteran.

Service connection may be established for disability 
resulting from injury or disease incurred in or aggravated 
during service.  38 U.S.C.A. §§ 1110 (West 1991).  Service 
connection for post- traumatic stress disorder requires 
medical evidence diagnosing the condition; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (1999).

If a veteran engaged in combat with the enemy, he is entitled 
to have his lay statements accepted "as satisfactory 
evidence that the claimed events occurred, unless his 
descriptions are not consistent with the circumstances, 
conditions, or hardships of service or unless the BVA finds 
by clear and convincing evidence that a particular stressful 
event ... did not occur."  Cohen v. Brown, 10 Vet.App. 128 at 
146-147 (1997).  "Section 1154(b) deals with the question of 
whether a particular disease or injury was incurred or 
aggravated in service-that is, what happened then-not the 
question of either current disability or nexus to service, as 
to which competent medical evidence is generally required."  
Caluza v. Brown, 7 Vet.App. 498, 507 (1995).

In Wood v. Derwinski, 1 Vet.App. 190 (1991) the United States 
Court of Appeals for Veterans Claims held that the Board is 
not bound to accept a veteran's uncorroborated account of his 
Vietnam experiences, nor was it bound to accept the 
unsubstantiated opinion of a social worker and a psychiatrist 
that alleged PTSD had its origin in a veteran's Vietnam 
service.  The Court found that it was reasonable for the 
Board to require some corroboration of the events that the 
veteran alleged happened to him in Vietnam.  Furthermore, in 
that case the veteran was asked, as here, to provide 
additional information concerning his alleged stressor so the 
VA could make further attempts to assist in obtaining 
corroborating evidence.  With regard to the veteran's failure 
to provide such information the Court noted, "The factual 
data required, i.e., names, dates and places, are 
straightforward facts and do not place an impossible or 
onerous task on appellant.  The duty to assist is not a one-
way street.  If a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence."  Wood at 193.

The underlying question of fact to be determined in this case 
is whether the veteran engaged in combat with the enemy.  A 
determination with regard to that question requires the Board 
to analyze the statements of the veteran in the context of 
the other evidence of record and the circumstances, 
conditions and hardships of his service.  In his attempt to 
establish a stressor the veteran has averred that he was 
involved in heavy combat.  He has stated that he had to bury 
150 dead Vietcong or Vietnamese civilians.  He has asserted 
that his convoy was ambushed and he was pinned down in a 
firefight for about an hour.  He has reported that his 
location received frequent rocket attacks.  

While the occurrences described by the veteran could well be 
thought of as reasonable descriptions of the horrors of war, 
it strains credulity to conceive of all of them happening to 
one individual while serving as supply handler.  The veteran 
would have the Board believe that he witnessed multiple 
incidents which could easily be verified by unit histories.  
In fact, the unit history evidence produced shows only a few 
rockets falling in the area where the veteran was stationed 
and very few casualties as a result of those attacks.  The 
veteran was not awarded any combat citations as a result of 
his service in Vietnam.  There is no indication in the 
information available from unit histories that anyone in his 
company engaged in heavy combat or that there were large 
numbers of enemy or civilian dead to be buried.  He was never 
treated for any wounds sustained in combat.

As noted above, if the veteran engaged in combat with the 
enemy, he is entitled to have his lay statements accepted as 
satisfactory evidence that the claimed events occurred, 
unless his descriptions are not consistent with the 
circumstances, conditions or hardships of service.  However, 
this "presumption" of the truthfulness of the veteran's 
assertions as to what he did in the war is predicated upon 
his having engaged in combat with the enemy.  The Board finds 
that he has not established that he did engage in combat with 
the enemy, and, therefore, his statements are not accepted as 
proof of the occurrence of the claimed events.

The Board finds that the appellant's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  The 
Board further finds that all relevant facts have been 
properly developed to the extent possible without further 
assistance from the veteran and, therefore, the statutory 
obligation of the VA to assist in the development of the 
appellant's claim has been satisfied.  Murphy v. Derwinski, 
1 Vet.App. 78 (1990).

Since the veteran has failed to show the existence of any 
verified stressors during his period of service, the 
diagnoses of PTSD made by a psychiatrist and various social 
workers which were predicated on the existence of such 
stressors are not accepted by the Board.  Instead, the Board 
concludes that a diagnosis of PTSD which is related to 
service stressors is not supported.


ORDER

Entitlement to service connection for a psychiatric disorder 
claimed as PTSD is denied.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals



 

